Citation Nr: 1140559	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-41 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral hearing loss, assigned a noncompensable evaluation prior to August 26, 2011, and a 60 percent evaluation effective that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009, which denied entitlement to a compensable rating for service-connected bilateral hearing loss.  In June 2011,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The case was remanded for additional development in August 2011.  In the course of appellate development, a rating of 60 percent for bilateral hearing loss was granted in a September 2011 rating decision, effective August 26, 2011.  The two-tier issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Board also finds that a TDIU claim has been raised by the record; such is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, the TDIU aspect of the claim will be adjudicated separately, to avoid delay on the increased rating granted in this decision.  Thus, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 26, 2011, bilateral hearing loss more closely approximated the criteria for an exceptional pattern of hearing impairment, and was manifested by impaired hearing corresponding to auditory acuity level VII in the right ear and level VIII in the left ear; his functional hearing is otherwise acceptable and the schedular criteria are adequate.

2.  Beginning August 26, 2011, bilateral hearing loss is manifested by hearing loss corresponding to auditory acuity level X in the right ear and level VIII in the left ear; his functional hearing is otherwise acceptable and the schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2011, the criteria for a 40 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  Effective August 26, 2011, the criteria for an evaluation in excess of 60 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in March 2009, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was also informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter also provided information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  All identified VA records have been obtained.  VA examinations were provided in April 2009, September 2009 and August 2011.  The latter examination in particular was based on relevant history and records review, and described the disability in sufficient detail for the Board to make an informed decision, as discussed below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last evaluation.  38 C.F.R. § 3.327(a).  The Veteran testified at a Board hearing in June 2011.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating-Bilateral Hearing Loss 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  In this case, staged ratings have been assigned, with a noncompensable rating in effect prior to August 26, 2011, and a 60 percent rating effective beginning that date.

On a VA authorized audiological evaluation in April 2009, the Veteran demonstrated obvious hearing difficulties and required frequent repetition of several questions.  Audiometer testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
95
95
90
83
LEFT
50
85
95
105
84

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 92 percent in the right ear and 92 percent in the left ear.  

On a VA authorized audiological evaluation in September 2009, the Veteran reported that he was fearful of losing his job, as co-workers were frustrated by  his hearing difficulties.  He had problems hearing his wife and grandchildren.  Audiometer testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
90
95
76
LEFT
45
80
95
105
81

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 92 percent in the right ear and 92 percent in the left ear.  

A VA authorized audiological evaluation in August 2011 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
80
95
105
82
LEFT
60
90
100
105
89

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 40 percent in the right ear and 80 percent in the left ear.  The Veteran stated that his hearing loss affected his occupational functioning and daily activities.  He said he had significant difficulties hearing at work, and was afraid he would lose his job as a result, which caused him great stress.  He reported problems hearing under all conditions outside work as well.  He said he constantly misunderstood what was said to him, and felt frustrated and embarrassed.  

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  

Applying the findings of the April 2009 examination to Table VI results in numeric designations of III in both ears.  The September 2009 findings result in numeric designations of III in the right ear and II in the left ear.  For both of these, the numeric designations, applied to Table VII, warrant a noncompensable rating.  38 C.F.R. § 4.85, Code 6100.  Applying the findings of the August 2011 examination to Table VI results in numeric designations of X in the right ear and IV in the left ear.  The numeric designations, applied to Table VII, warrant a 30 percent rating.  38 C.F.R. § 4.85, Code 6100.  

Where circumstances warrant, however, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on specified pure tone threshold findings, all four frequencies must have pure tone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more.  38 C.F.R. § 4.86.  In other situations, where the VA examiner certifies that the use of speech discrimination tests is not appropriate, because of situations such as inconsistent where speech discrimination tests or language difficulties, Table VIa may be used to evaluate the hearing loss, based solely on pure tone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  When applicable, each ear is evaluated separately, and whichever designation under Table VI or Table VI results in the highest numeral is used to derive the percentage in Table VII.  

The findings obtained on the August 2011 VA examination meet the criteria for an exceptional pattern, for the left ear only.  Applying the findings to Table VIa for the left ear results in a numeric designation of VIII, as opposed to IV if Table VI is used.  For the right ear, Table VI results in a higher designation of X.  Applying the numeric designations of X and VIII to Table VII, a 60 percent rating is warranted.  Thus, the findings do not more closely approximate the criteria for a higher rating, and a rating in excess of 60 percent is not warranted.  

For the period prior to the August 2011 VA examination, the Veteran has been assigned a noncompensable rating.  Both examinations conducted in 2009 reported findings warranting a noncompensable evaluation using Table VI to obtain the numeric designations.  Further, the audiometric findings did not meet the criteria for an exceptional pattern of hearing impairment, under 38 C.F.R. § 4.86.  Neither examiner expressed an opinion as to whether the speech discrimination test was appropriate.  See 38 C.F.R. § 4.85(c).  

There is no record of specific audiometric findings between September 2009 and August 2011.  Obviously, however, the Veteran's hearing did not deteriorate from the 0 percent level to 60 percent overnight.  In assessing whether there was some earlier point during the appeal period at which a compensable rating was warranted, the Board observes that the examiner in April 2009 remarked that the Veteran demonstrated obvious hearing difficulties and required frequent repetition of several questions.  A November 2010 VA outpatient audiology clinic record notes that the November 2009 audiogram showed a precipitous hearing loss.  The Veteran said he had tried hearing aids unsuccessfully numerous times in the past, and had had difficulty training for and obtaining better jobs due to his hearing.  He was frustrated and withdrawing socially.  He was working part-time, and in addition, was the primary care giver for his wife, who had multiple sclerosis.  He was fitted for hearing aids, but testified at his Travel Board hearing in June 2011 that he still had considerable difficulties in hearing, particularly in environments where there was some noise in the background.  His wife also testified that he experienced considerable difficulties with hearing.  

Applying the findings obtained on the April 2009 VA examination to Table VIa would result in numeric designations of VII in the right ear and VIII in the left ear, which would translate to a 40 percent rating, a considerable difference from the noncompensable rating warranted using Table VI.  The difference between Table VI and Table VIa is that the speech discrimination test is not used in Table VIa; rather, pure tone thresholds, alone, are used to rate the disability.  

To test discrimination, the regulation requires that the Maryland CNC test, which is a "controlled" speech discrimination test, must be used.  38 C.F.R. § 4.85(a).  In 1999, the regulations were amended based on review studies carried out by the Veterans Health Administration's (VHA's) Audiology and Speech Pathology Service, which determined that certain patterns of hearing impairment cannot always be accurately assessed under 38 C.F.R. § 4.85, because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience.  64 FR 25202 (May 11, 1999).  

In the commentary prefacing the publication of the 1999 revisions, it was noted that "[t]o conduct a speech discrimination test in someone with hearing impairment, the sounds must be amplified sufficiently for the individual to hear the words.  The greater the dB threshold level, the higher the level of amplification that is needed.  Up to a 50 dB threshold level, amplification sufficient to conduct a speech discrimination test is feasible.  With, however, a 55 dB threshold level-the level at which speech becomes essentially inaudible-the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable."  64 FR 25202, 25203 (May 11, 1999).  

The commentary further explained that VHA found that when specific patterns or levels of hearing impairment were present, "a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.  As a result, a new provision was added to allow evaluation of hearing impairment in those cases based on pure tone average only.  See 38 C.F.R. § 4.86.  

In this case, the April 2009 examination revealed pure tone thresholds of 50 decibels at only one frequency in each ear.  The other frequencies were significantly higher; from 90 to 95 decibels in the right ear and from 85 to 105 decibels in the left ear.  In view of these factors, although the Veteran's pure tone thresholds were not 55 decibels or above at all frequencies, the Board finds that under the facts of this case, the Veteran's pattern of hearing impairment as demonstrated in 2009 more closely approximates the criteria for evaluating the condition as an exceptional pattern of hearing impairment.  In this regard, the Board also finds that the Veteran's testimony concerning his hearing impairment, is credible, and supported by his behavior at the hearing.  It is also noteworthy that the Veteran's difficulty with hearing in any ordinary environment, which significantly exceeds his problem in a quiet room, appears to be the type of hearing impairment envisioned when promulgating the regulation allowing for evaluation of exceptional patterns of hearing impairment.  

As discussed above, when the April 2009 findings, which are not only more severe than the September 2009 findings, but also closer to the values obtained in August 2011, are applied to Table VIa, a 40 percent rating is warranted based on Table VII.  There is no indication that a higher or lower rating is warranted until the August 2011 examination, which resulted in the grant of a 60 percent rating.  In this regard, although the findings in November 2009 would have warranted a 30 percent rating, because the April 2009 findings are more compatible with the August 2011 findings, the intervening November 2009 test results are less probative.  

A higher evaluation for any specific time period is not warranted, under the rating schedule.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities, which is relevant to potential entitlement to an extraschedular rating.  The Board finds that the question of an extraschedular evaluation has not been raised.  In this regard, the rating criteria provide for higher evaluations, and the Board used the Veteran's statements of functional impairment in its decision to rate the Veteran's hearing loss under the criteria for exceptional patterns of hearing impairment.  Otherwise, the evidence does not suggest that the rating criteria are inadequate to describe his hearing impairment, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

Thus, in sum, the Board finds that the criteria for a 40 percent rating, but no higher, for bilateral hearing loss have been met prior to August 26, 2011, the date of receipt of his claim, based on audiometric findings obtained in April 2009.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Effective August 26, 2011, the preponderance of the evidence is against an evaluation in excess of 60 percent for bilateral hearing loss.  Moreover, there is no evidence suggesting that the criteria for a higher rating were shown for any time during the appeal period, other than the already staged ratings, and the schedular criteria are adequate.  


ORDER

Prior to August 26, 2011, a 40 percent rating for bilateral hearing loss is granted, subject to the criteria governing the payment of monetary benefits.  

Effective August 26, 2011, an evaluation in excess of 60 percent for bilateral hearing loss is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). only when the Roberson requirements are met..  A TDIU claim is raised as part of an increased rating claim where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran states that his hearing loss causes significant problems with his job, which is part-time, and thus, is potentially marginal.  Marginal employment, which generally means earnings which do not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) ; see Faust v. West, 13 Vet. App. 342 (2000).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.  

2.  After completing any necessary development, based on the Veteran's response, the RO should adjudicate the claim entitlement to a TDIU rating.  If the is denied, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


